Citation Nr: 0640138	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1971, including combat service in the Republic of Vietnam.  
His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that granted eligibility to dependents' educational 
assistance under 38 U.S.C.A. Chapter 35, denied service 
connection for the cause of the veteran's death, and denied 
entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318 and § 1151.  The appellant 
is the surviving spouse of the veteran and she perfected an 
appeal of the final three determinations to the Board.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2002 at the age of 52; the 
immediate cause of the veteran's death as shown on the death 
certificate was metastatic pancreatic cancer; no other 
conditions were identified as significant in contributing to 
his death; an autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for amputation below the left knee, evaluated 
at 40 percent disabling from March 23, 1971, PTSD, evaluated 
at 30 percent disabling from April 23 1989, residuals of 
shell fragment wounds to the right leg, right arm, and right 
chest, each evaluated as noncompensable from March 23, 1971, 
residual scar from laceration of the right thumb, evaluated 
as noncompensable from March 23, 1971, and skin warts of both 
hands, evaluated as noncompensable from March 23, 1971.  The 
veteran was granted entitlement to individual unemployability 
effective March 29, 2002.

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and he is presumed to have been exposed to 
herbicides, including Agent Orange.

4.  The veteran is not shown to have a disease determined by 
VA to be associated with presumed exposure to herbicide 
agents in connection with service in the Republic of Vietnam 
during the Vietnam era.  

5.  The evidence does not show that the veteran's metastatic 
pancreatic cancer had its onset during service, developed 
within one year of discharge, or that this disorder was 
otherwise related to a disease or injury of service origin.

6.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.

7.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.

8.  The evidence of record establishes that the cause of the 
veteran's death is proximately due to negligence in VA 
hospital care and not the result of the veteran's willful 
misconduct.



CONCLUSIONS OF LAW

1.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (2006). 

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22(a)(2)(i) (2006).

3.  Entitlement to DIC for the cause of the veteran's death 
pursuant to 38 U.S.C.A. § 1151 is established. 38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. § 3.358, 3.800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in August 2002, the RO notified the 
appellant of the evidence needed to substantiate her claims 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also invited to send additional evidence.  In 
addition, the RO has advised the appellant of the basic law 
and regulations governing the claims, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the appellant's behalf), and provided the 
basis for the decisions regarding the claims.  The appellant 
and her representative were provided with adequate notice of 
the evidence, which was not of record, that was necessary to 
substantiate the claims, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the appellant's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies to the issues on appeal in this case.  Here, the 
Board notes that the appellant was afforded notice regarding 
her basic claims, but has not been provided notice regarding 
disability ratings and effective dates.  Despite the 
defective notice on these latter two elements, however, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
supra.  In this regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and for dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318, any questions as to the appropriate disability rating 
or effective date to be assigned to these issues are 
therefore rendered moot.  And with regard to compensation 
under 38 U.S.C.A. § 1151 for cause of the veteran's death, 
given the favorable action taken below, the Board finds that 
no further discussion of the VCAA at this point is required.

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment reports, an independent 
medical expert opinion, and statements submitted by the 
appellant and her representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.




II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran who 
served for 90 days or more during a period of war (or during 
peacetime after December 31, 1946) develops a chronic 
disorder, such a malignant tumor, to a compensable degree 
within a prescribed period after separation from service (one 
year for a malignant tumor), such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. 3.307, 3.309 (2006).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on April [redacted], 2002 at the age of 52.  The cause of the 
veteran's death as shown on the death certificate was 
metastatic pancreatic cancer, which was the sole disability 
listed as the immediate cause of death.  No other conditions 
were identified as significant in contributing to his death 
and an autopsy was not performed.

The appellant does not contend, and the evidence does not 
establish, that the veteran had any form of cancer in 
service, or that a malignant tumor was present to a 
compensable degree within one year after service.  Indeed, 
the earliest evidence that the veteran had pancreatic cancer 
was arguably in July 2001 many years after his discharge from 
active duty.  Because the medical evidence of record has not 
established that the condition listed on his death 
certificate was related to his military service, service 
connection on this basis is not warranted.

In the alternative, the appellant notes that service 
connection for the veteran's death may be warranted due to 
the veteran's exposure to Agent Orange in the service.  Here, 
the Board notes that service connection may be granted when a 
veteran who served in the Republic of Vietnam between January 
1962 and May 1975 develops certain specified conditions 
within a particular time period after leaving the Republic of 
Vietnam.  Under such circumstances, that particular disease 
is presumed to have been incurred in service unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 
38 C.F.R. §§ 3.307, 3.309(e).  The Secretary, however, has 
not found that this presumption is warranted for pancreatic 
cancer.  See 68 Fed. Reg. 27630-27641 (May 20, 2003).

Even is the presumption is unavailable, however, a claimant 
may nevertheless establish service connection for disability 
due to Agent Orange exposure if proof of direct causation is 
offered.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998); See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  The presumption is not the sole 
method by which an applicant may show causation, and thereby 
establish service connection.

In this case, however, while there is no dispute that the 
veteran served in the Republic of Vietnam during the Vietnam 
era, there is no evidence in the record that the veteran's 
pancreatic cancer was caused by exposure to Agent Orange.  
Service connection on this basis is therefore also 
unavailable.

In sum, service connection will be granted to a veteran that 
develops a chronic disorder, such as a malignant tumor, in 
service or to a compensable degree within a prescribed period 
after separation from service (one year for a malignant 
tumor).  38 C.F.R. § 3.309(a).  Here, however, the evidence 
does not show that the veteran was found to have cancer in 
service or within one year of his discharge from service.  
The record also contains no medical evidence or opinion 
indicating a nexus between any incident of service or a 
service-connected disability and the cause of the veteran's 
death.  No medical evidence of record shows that a disability 
of service origin substantially or materially contributed to 
cause the veteran's death.  And finally, the presumption set 
forth in 38 C.F.R. § 3.309(e) is not applicable, as the 
evidence does not show that the veteran has a condition 
determined by VA to be associated with presumed exposure to 
herbicide agents in connection with service in the Republic 
of Vietnam during the Vietnam era.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service and the 
significant sacrifices he made for his country in the 
Republic of Vietnam.  The Board, however, is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound by on these matters by the medical evidence of 
record.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 

III.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

In this case, the veteran died in April 2002.  The immediate 
cause of death was metastatic pancreatic cancer.  No other 
conditions were identified as significant in contributing to 
his death and no autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for amputation below the left knee, evaluated at 40 
percent disabling from March 23, 1971, PTSD, evaluated at 30 
percent disabling from April 23 1989, residuals of shell 
fragment wounds to the right leg, right arm, and right chest, 
each evaluated as noncompensable from March 23, 1971, 
residual scar from laceration of the right thumb, evaluated 
as noncompensable from March 23, 1971, and skin warts of both 
hands, evaluated as noncompensable from March 23, 1971.  The 
veteran was granted entitlement to individual unemployability 
effective March 29, 2002.

Because the veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, the 
appellant is not entitled to DIC in this case under the 
provisions of 38 U.S.C.A. § 1318.

Based on the foregoing, the appellant's DIC claim must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

IV.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cause of the veteran's death.

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997. 
The appellant's claim was filed after October 1, 1997. 
Therefore, the amended law is applicable to her claim. See 
VAOPGCPREC 40-97 (1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service- 
connected. For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under the law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. §§ 
3.358, 3.800. Thus, to prevail, the appellant must show that 
the veteran's death was either an unforeseen event or the 
result of VA negligence, in other words that VA was at fault 
in the veteran's death.

The Board has considered the appellant's claim for 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 based on the veteran's VA treatment, 
specifically the contention that VA improperly diagnosed and 
treated the veteran in July and August 2001 and that this 
failure is the proximate cause of the veteran's premature 
death due to pancreatic cancer.  Following a careful review 
of all of the lay and medical evidence of record, the Board 
finds that the evidence is in favor of the claim.

In this case, the veteran was treated at the VA Medical 
Center in Augusta, GA, in July 2001 for complaints of severe 
abdominal pain with jaundice; and according to the appellant, 
the veteran had similar symptoms a year earlier.  A computed 
tomography (CT) scan was performed in July  2001, the result 
of which showed an enlarged pancreatic head mass measuring 
about 4.5 to 5 cm. with dilated common bile duct and 
intrahepatic bile ducts.  These findings were indicated to be 
highly suggestive of a primary pancreatic head tumor.  A 
sonogram was also performed at the time, which showed an 
enlarged liver with no focal mass lesions.  In August 2001, a 
cholecystectomy was performed.  In January 2002, the veteran 
returned to the VA Medical Center in Augusta, GA, with 
additional complaints.  Another CT scan was performed, the 
results of which showed a 6 cm. mass in the head of the 
pancreas suspicious for pancreatic carcinoma with multiple 
low attenuation liver lesions.  The diagnosis was of 
pancreatic cancer; and the veteran died four months later, in 
April 2002.

In September 2006, the Board requested an independent medical 
expert opinion in connection with this matter.  The medical 
expert was asked to review the record and furnish an opinion with 
respect to the following questions:

	(1).  Given the pertinent findings described in the 
veteran's accumulated medical records dating from June 2000, was 
VA's diagnosis of pancreatic cancer in January 2002 made in a 
timely manner?

	(2).  If your response to question (1) is negative (i.e., 
diagnosis not made in a timely manner) what is the likelihood 
(more likely than not, as likely as not, or less likely than not) 
that any such delay in the diagnosis and treatment of the 
veteran's pancreatic cancer had an adverse effect on the eventual 
fatal outcome of his malignancy?

        (3).  If your response to questions (1) and (2) is that VA's 
diagnosis of pancreatic cancer was not made in a timely manner 
and that the resulting delay in timely diagnosis and treatment 
had an adverse effect in the eventual fatal outcome of the 
veteran's malignancy, provide your considered opinion as to the 
likelihood (very likely, as likely as not, or highly unlikely) 
the proximate cause of the delay in diagnosis and treatment of 
this disease was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing such medical treatment.

The independent medical expert submitted an opinion dated in 
October 2006.  The expert was noted to be a specialist in 
Gastroenterology.  After reviewing the case as requested by 
the Board, the physician offered the following opinions in 
answer to the three questions posed by the Board:

(1)  The diagnosis of pancreatic cancer that was 
on January 2002 was not made on a timely basis.

(2)  The delay in the diagnosis and treatment of 
the veteran's pancreatic cancer more likely than 
not had an adverse effect on the eventual fatal 
outcome of his malignancy.  The clinical 
presentation and the C.T. scan findings in July 
2001 not only highly suggestive but almost typical 
presentation of pancreatic cancer.  Whipple 
procedure followed by oncology consult would have 
been the optional management, although it carries 
poor prognosis.

(3)  It is very likely that the proximate cause of 
the delay in the diagnosis and treatment of this 
disease was combination of error in clinical 
judgment, lack of knowledge in gastroenterology, 
negligence, and lack of proper skills in 
interpreting and evaluating the clinical 
presentation of pancreatic cancer and recognizing 
the C.T. report in July 2001.

(emphasis in original).

Reviewing the evidence of record, the Board finds that the 
evidence supports an award of DIC for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1151. In this case, 
the evidence shows that the veteran was not properly 
diagnosed for pancreatic cancer in July 2001.  This resulted 
in a delay of at least six months in the diagnosis and 
treatment of his condition.  This delay was found to have had 
an adverse effect on the eventual fatal outcome of his 
malignancy.  And the cause of the delay in the diagnosis and 
treatment of the veteran's disease was found to be a 
combination of error in clinical judgment, lack of knowledge 
in gastroenterology, negligence, and lack of proper skills in 
interpreting and evaluating the clinical presentation of 
pancreatic cancer and recognizing the C.T. report in July 
2001.  Moreover, there is no evidence to suggest that the 
veteran's death was the result of his own willful misconduct.  
The requirements for establishing entitlement to DIC pursuant 
to 38 U.S.C.A. § 1151 are therefore met.

The Board finds that entitlement to DIC for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1151 is 
established. The appeal is granted.


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is denied.

3.  Subject to the law and regulations governing the payment 
of monetary benefits, compensation for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1151 is granted.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


